                                                                                    United States District Court
                                                                                      Southern District of Texas

                                                                                         ENTERED
                            IN THE UNITED STATES DISTRICT COURT                      November 08, 2019
                            FOR THE SOUTHERN DISTRICT OF TEXAS                        David J. Bradley, Clerk

                                      HOUSTON DIVISION

        GEORGE SILVERNALE,                            §
                                                      §
                      Plaintiff,                      §
                                                      §
        v.                                            §   CIVIL ACTION NO. 4:17-cv-1209
                                                      §
        CAPTAIN LEE A. MARTINEZ, et al.,              §
                                                      §
                      Defendants.                     §

                                          FINAL JUDGMENT

               On September 9, 2019, the Court adopted the Memorandum and Recommendation

        that was entered by United States Magistrate Judge Frances H. Stacy on July 1, 2019

        (Docket Entry No. 54), granting motions to dismiss filed by the defendants on all of the

        plaintiffs claims in this prisoner civil rights case (Docket Entry No. 56). Accordingly, this

        case is DISMISSED with prejudice.

               This is a FINAL JUDGMENT.

               The Clerk shall provide a copy of this order to the parties.

               SIGNED at Houston, Texas, on                NOV 0 8 2019



                                                                          DH.BENNETT
                                                                        A TES DISTRICT JUDGE




-----
